Sedgwick, J.
Tbe improvement designed and undertaken by tbe defendant contemplated tbe construction of artificial channels to straighten tbe course of tbe stream of water on which tbe plaintiff’s mill was located. Proceedings were *380begun in the county court of Richardson county asking for the appointment of appraisers of the damages to the plaintiff’s property caused by the diversion of the waters from the site. Appraisers were appointed and made an award from which appeal was taken to the district court. In the district court the case was tried upon the proceedings in the county court, and resulted in a verdict and judgment .for the plaintiff- for the sum of $7,000. Prom that judgment the defendant has appealed.
The questions presented in the brief relate entirely to the rulings of the trial court in the admission of the evidence of expert witnesses. The evidence of E. G. Hurd, D. D. Price, and S. P. Gist is referred to. Mr. D. D. Price was examined by the plaintiff, and, after attempting to lay the foundation for his testimony, he was asked: “Taking the Salem mill with the equipment you discovered there when you made the examination in January of this year, and by that equipment I mean the electric light plant, and its service and disbursements, the dam and the waterwheel, and supposing that it was capable with the water developed by the river, and that equipment was capable of operating the flour portion of the mill, and the meal and grinder portion of the mill, and the electric light plant ten and a half months out of the year, would you know a fair market value of that plant under such circumstances, with the flow of water uninterrupted down the river in December 1912? Objected to as immaterial, irrelevant, and incompetent, and no proper foundation laid, and the witness not showing himself qualified to answer.” •
The principal discussion in the brief is as to the testimony of Mr. Price. It is contended that, while the witnesses were shown “to have some knowledge of water power,” there is no testimony to show that the witnesses “had any knowledge of or acquaintance with electric light property or its value, or knowledge of or acquaintance with milling machinery or its value.” Mr. Price testified that he was state engineer, and had been “three years this coming April,” and that before he was state engineer he was *381assistant state engineer for two years, and that the office of state engineer “has charge of all the water rights for irrigation and water-power purposes, and we have to look over and examine the water-power plants make a report of them, and look over their plans and estimates and see if they are all right.” To the question, “How frequently have you been called upon to perform that service as state engineer?” he answered, “There is work of that kind coming up practically every day more or less.” This would seem to be sufficient prima facie to show that his evidence would be of some value. The general objection to the witness “not showing himself qualified to answer” might have been misleading to the court. It is generally considered that the decision of the trial court as to the competency of an expert witness is largely in the discretion of the court, and, while the appellate court will correct any prejudicial error arising from any abuse of the discretion, the judgment will not be reversed for a technical omission in laying the foundation for the question unless it affirmatively appears that the parties complaining have been substantially prejudiced thereby. If the objection to this question had suggested that the value of the electrical and milling machinery were included in the valuation of the entire property, and that the witness had not sufficiently shown his knowledge of the value of those articles, further evidence might have been introduced as to the witness’ qualifications in those particulars, or his answer might have been limited to the value of the property, excluding those articles. In the condition of this record, we do not feel required to reverse the judgment of the trial court upon this objection. The objection to the evidence of the other witnesses is quite similar, and not more serious. Further discussion of the question seems unnecessary. It does not appear that the amount of this judgment is extravagant under the evidence, and the verdict of the jury is well supported.
The judgment of the trial court is
Affirmed.